Citation Nr: 0432988	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-18 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability, to include degenerative joint disease, arthritis, 
and rotator cuff tears.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active military service in the Army from July 
1954 to April 1962. 
This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In January 2001, the veteran's claim was remanded by the 
Board for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et 
seq. (West  2002).  , The Board further developed the 
veteran's claim in July 2002 and December 2002 to obtain 
records from the Social Security Administration (SSA), 
service personnel records, private treatment records, and 
further information from the veteran about boxing during 
active service.  In June 2003, the Board remanded the 
veteran's claim to obtain VA and private treatment records 
and another VA examination report, and for action consistent 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) and the Veterans Claims 
Assistance Act of 2000 (VCAA).  Id.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.   A bilateral shoulder disability of unspecified etiology 
is first shown more than one year after the veteran's 
separation from service, and is not shown to be related to 
that service.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for a Bilateral 
Shoulder Disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain diseases may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  A bilateral shoulder disability, however, is not 
included in the list of such disorders.
 
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he currently suffers from bilateral 
shoulder disability due to boxing during in active service. 
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for entitlement to service connection for a bilateral 
shoulder disability must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for a bilateral shoulder 
disability.  However, the veteran's service medical records 
indicate on multiple dates that he did participate in boxing 
while in active service.    

Records from the Social Security Administration show that the 
veteran complained of shoulder pain and listed a past medical 
history of left shoulder sprain in 1987.  A July 1995 
examination report noted that the veteran complained of 
arthritis in his shoulders as well as difficulty doing daily 
tasks.  The examiner detailed that the veteran had pain with 
range of motion of the shoulders as well as difficulty 
raising the shoulder joints bilaterally past horizontal.  An 
impression of chronic musculoskeletal pain suspected to be 
osteoarthritis possibly chronic tendonitis of the shoulders 
was listed in the July 1995 examination report.    

Private treatment records show that the veteran's orthopedic 
surgeon diagnosed the veteran with degenerative rotator cuffs 
of both shoulders in October 1998.  The private physician 
indicated that that the veteran had reported that he was a 
boxer between 1954 and 1962 and that he had problems with his 
shoulders, which had increased recently.  A December 1998 
detailed that the veteran had successfully undergone a right 
shoulder rotator cuff repair six weeks before.  A July 1999 
treatment note listed an impression of status post right 
rotator cuff repair and left rotator cuff tear.        

In a February 1999 VA examination report, the veteran 
complained of shoulder pain with movement and decreased 
strength in his upper extremities.  The examiner stated that 
the veteran had a 1/2 centimeter well healed surgical scar on 
the anterior aspect of his right shoulder.  The veteran's 
shoulder range of motion test results were listed as:  right 
shoulder forward flexion from 0 - 170 degrees, left shoulder 
forward flexion from 0 - 180 degrees, bilateral abduction 
from 0 - 180 degrees, bilateral external rotation from 0 - 60 
degrees, right shoulder internal rotation from 0 - 45 
degrees, and left shoulder internal rotation from 0 - 60 
degrees.  The examiner further detailed that the veteran had 
weakness in his supraspinatus and internal or external 
rotators bilaterally with grip strength of 4/5.         

Private hospital records dated in October 1999 show that the 
veteran underwent the following elective procedures:  1) 
diagnostic arthroscopy left shoulder; 2) open rotator cuff 
tear; and 3) distal clavicle resection.  Postoperative 
diagnoses were listed as left shoulder rotator cuff tear and 
degenerative joint disease of the acromioclavicular joint.  
Additional private treatment notes showed that the veteran 
suffered from an infected left shoulder surgical wound that 
required incision and drainage with delayed closure in 
November 1999.  

A January 2000 medical opinion from the veteran's private 
physician noted that the veteran had been treated for 
shoulder problems at his office for the last two years.  The 
physician specifically stated that the veteran had 
"developed a rotator cuff deficiency over many years of 
boxing in the military".  In addition, the physician opined, 
"it is more likely than not that this problem began while he 
was boxing in the military and continued through his adult 
life".    

VA outpatient treatment notes dated from September 2001 to 
March 2003 show complaints of generalized arthralgia 
involving the veteran's shoulders.  In an August 2003 VA 
examination report, the examiner noted that the veteran was 
confused during the examination but was able to relate some 
of his past medical and employment history.  The veteran 
stated that he received injuries to his head and hands while 
he was a boxer throughout his entire military career.  In 
addition, the veteran reported that following discharge from 
active service, he worked as a truck driver but was involved 
in an automobile accident a few years ago, which required him 
to stop driving.  Finally, the veteran reported that he began 
to have shoulder pain during his mid 40s.  The examiner 
further detailed that the veteran had crepitance in both of 
his shoulders.  X-ray reports showed that the veteran had a 
normal right shoulder and slight arthritic changes in his 
left shoulder.  The veteran's shoulder range of motion test 
results were listed as:  bilateral shoulder forward flexion 
and abduction from 0 - 120 degrees with pain when moved to a 
position of 180 degrees, bilateral extension to 50 degrees, 
and bilateral external and internal rotation 90 degrees in 
each direction.  

The examiner specifically noted in the August 2003 
examination report that he had reviewed the veteran's file 
and stated that he did not find anything on the veteran's 
shoulder exam that was specific to boxing injuries.  In a 
September 2003 examination report addendum, the examiner 
noted that he had reviewed additional records received from 
the Baton Rouge Orthopedic Clinic.  The following passage is 
taken directly from the examiner's September 2003 addendum 
and opinion:  

Evaluation of the records revealed that 
[the veteran] had complete tears of both 
rotator cuffs.  This pathology was 
markedly symptomatic within 30 years 
after he stopped boxing while in the 
Army.  He also had an occupation wherein 
he was a driver.  I do not feel likely 
that he had these rotator cuff tears 
because of military service.  He would 
have become symptomatic much sooner than 
he did.  The mild AC joint arthritis in 
both shoulders is characteristic of the 
impingement syndrome associated with 
rotator cuff pathology.  These changes in 
the acromioclavicular joints are a 
product of ageing and hard work rather 
than posttraumatic from the years which 
he boxed.  I conclude therefore that his 
orthopedic problems are not related to 
his military service.

In considering the veteran's claim for entitlement to service 
connection, the Board acknowledges the veteran's assertions 
as well as lay statements submitted by his former boxing 
trainer and spouse that his current bilateral shoulder 
disability is directly related to boxing during military 
service.  These opinions alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and his current claimed 
bilateral shoulder disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements given by the veteran, his 
spouse, and his former boxing trainer all qualify as lay 
evidence.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

In this case, a preponderance of the competent medical 
evidence of record shows that the veteran's claimed bilateral 
shoulder disability is not etiologically related to boxing 
during active military service.  Service medical records do 
not reflect that he suffered from any type of bilateral 
shoulder disability while in active service.  In addition, 
the veteran's current complaints of a bilateral shoulder 
disability diagnosed as rotator cuff tears, arthritis, and 
degenerative joint disease are first noted in the record in 
1995, over 30 years after the veteran's separation from 
active service.  Finally, in a September 2003 examination 
report addendum, the VA examiner reviewed the veteran's file 
then provided a complete rationale for opining that the 
veteran's bilateral shoulder disability was not related to 
his military service. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, competent medical evidence of record contains 
two separate medical opinions, which reach differing 
conclusions as to the etiology of the veteran's current 
claimed bilateral shoulder injury.  The Board will now 
evaluate the probative value of each of these opinions as 
well as address the arguments put forth by the veteran's 
representative concerning these medical opinions.   

The veteran's representative argued in a November 2004 
informal hearing presentation that the VA examiner's 
September 2003 medical opinion was inadequate as he did not 
review the veteran's claims file as well as failed to discuss 
the positive evidence in support of the veteran's claim as 
required under Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In that case, the Court held the Board is required to analyze 
the credibility or probative value of evidence or provide a 
statement of reasons or bases for implicit rejection of 
evidence.  The Court further noted that the Board may not 
evade statutory responsibility for stating reasons or bases 
for its opinions merely by adopting an independent medical 
expert's opinion as its own, where that expert's opinion 
fails to discuss all evidence which appears to support the 
claimant's position.  Id.    

The Board finds the VA examiner's August and September 2003 
opinions to be entitled to great probative weight.  The 
opinions contain multiple notations that indicate that the VA 
examiner reviewed the veteran's file, including the explicit 
statement that he "reviewed the old file" as well as 
references to private treatment records, surgical procedures 
concerning the veteran's shoulders, and information contained 
in the veteran's service medical records.  In addition, the 
examiner's September 2003 addendum opinion provides complete 
and detailed findings to support his conclusion that the 
veteran's current claimed bilateral shoulder disability is 
not related to his military service.  The examiner discusses 
evidence, which supports the veteran's claim for service 
connection by acknowledging that the veteran suffers from a 
current bilateral shoulder disability as well as noting that 
the veteran was a boxer during service.  The Board notes that 
the examiner did not specifically mention the January 2000 
opinion submitted by the veteran's private physician.  
However, in his September 2003 opinion, the examiner 
addressed the extent of the veteran's claimed disability from 
rotator cuff tears as well as acromioclavicular joint 
arthritis and then assigned different etiologies for the 
veteran's current bilateral shoulder disability including age 
and occupation instead of boxing during military service.  
The examiner also reinforces his opinion by noting that if 
the veteran's shoulder disability was due to boxing during 
service, it would have been symptomatic much sooner than many 
years after service.            

In a January 2000 statement, the veteran's private physician 
opined, "it is more likely than not that" that veteran's 
current claimed bilateral shoulder disability "began while 
he was boxing in the military and continued through his adult 
life".  The private physician did not provide a rationale 
for the nexus opinion.  Medical opinions as to a nexus may 
decline in probative value where the physician fails to 
discuss relevant documented post service medical history.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  An opinion 
may be insufficient where it is not shown to have been based 
on clinical data and was not accompanied by any other 
rationale to support the opinion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In addition, while the physician notes 
that he has treated the veteran for the last two years for 
his claimed bilateral shoulder disability, his January 2000 
medical opinion gives no indication that he reviewed evidence 
in the veteran's claims file before issuing his opinion.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  Based upon the 
immateriality as well as lack of rationale provided in the 
private physician's January 2000 opinion, the Board finds 
that it considered of less probative that the VA examiner's 
September 2003 opinion.  As required under Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), the Board has analyzed the 
probative value of this piece of medical evidence and 
provided a statement of reasons to indicate why the evidence 
was rejected as immaterial and less probative.  

The veteran's representative also argued in the November 2004 
informal hearing presentation that there is at least an 
approximate balance of positive and negative evidence in this 
case, as evidence of record contains one favorable medical 
opinion and one unfavorable medical opinion, present to cause 
reasonable doubt to exist.  Under 38 C.F.R. § 3.102 (2004), 
reasonable doubt will be resolved in favor of the claimant.       
  
However, as discussed above, the Board finds that the 
preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for entitlement to 
service connection for a bilateral shoulder disability to 
include residuals of degenerative joint disease, arthritis, 
and rotator cuff tears is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran a letter in May 2001 as 
well as issued a supplemental statements of the case (SSOC) 
dated in August 2001 and March 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for a bilateral shoulder disability.  
With regard to requirement (1), above, the Board notes that 
the RO sent the veteran a VCAA notice letter in May 2001 that 
informed him of the elements of service connection as well as 
informed him that in order to establish entitlement to 
service connection, he needed to:  1) complete the necessary 
authorization to allow VA to obtain private treatment 
records; 2) submit evidence to show continuous existence of 
bilateral shoulder disability; 3) submit evidence of an 
injury or disease in service; and 4) indicate whether or not 
there is any additional evidence related to this claim.  With 
regard to requirements (2) and (3), the Board notes that the 
RO's letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the May 2001 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the May 2001 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claims.  However, the May 2001 letter from 
the RO instructs the veteran complete and return the enclosed 
VA Form 21-4138, Statement in Support of Claim, to indicate 
whether or not there is additional evidence related to his 
claim.  As a practical matter, the veteran has been amply 
notified of the need to provide such evidence.  In addition, 
the RO issued a supplemental SOC (SSOC) in March 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran dated in May 2001.  However, at bottom, what 
the VCAA seeks to achieve is to give the veteran notice of 
the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the May 2001 letter from the RO was sent 
to the veteran after to the RO's May 1999 rating decision 
that is the basis of the veteran's appeal.  The Board 
acknowledges that the May 2001 letter was sent to the veteran 
after the RO's May 1999 decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed -- by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.   As 
discussed above, the content of the notice provided to the 
veteran in the May 2001 by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claim for entitlement to service 
connection for a bilateral shoulder disability was 
readjudicated in supplemental statements of the case issued 
in August 2001 and March 2004.     


The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2001 letter as well as the 
August 2001 and March 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the May 2001 letter as well as the August 2001 
and March 2004 SSOCs issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in May 2001 
as well as a supplemental statements of the case (SSOC) dated 
in August 2001 and March 2004, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a bilateral 
shoulder disability.  In addition to VA treatment records and 
multiple VA examination reports, VA has also obtained private 
records from the veteran's private physicians as well as 
records from the Social Security Administration (SSA) that 
were identified by the veteran.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.

As a final matter, the veteran's representative argued in the 
November 2004 informal hearing presentation that the Board 
had sufficient medical evidence to grant the veteran's claim 
after receiving the January 2000 private physician's medical 
opinion but chose to develop the claim to get a VA 
examination for the purpose of denying VA compensation 
benefits.  The veteran's representative cited Mariano v. 
Principi, 17 Vet. App. 305 (2003) and stated that the Board 
should provide an adequate statement of reasons and bases for 
the development of the veteran's claim.  In Mariano v. 
Principi, 17 Vet. App. 305 (2003), the Court cited 
38 U.S.C.A. § 7104(d)(1) (West 2002) and noted that it would 
not be permissible for VA to undertake additional development 
if a purpose was to obtain evidence against an appellant's 
case.  The Court further noted that VA must provide an 
adequate statement of reasons or bases for its decision to 
pursue further development where such development reasonably 
could be construed as obtaining additional evidence for that 
purpose.  Id.  

In June 2003, the Board remanded the veteran's claim for 
multiple reasons.  The Board sought to obtain VA treatment 
records, private treatment records, and another VA 
examination report as well as to comply with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and the Veterans Claims Assistance Act of 
2000 (VCAA).  As an initial matter, this case was returned to 
the RO for initial consideration of the additional evidence 
submitted/obtained for the veteran's claim.  The RO was 
instructed to readjudicate the veteran's claim in light of 
the evidence received since the November 2001 statement of 
the case (SOC), including records from SSA and private 
treatment records.  A waiver of RO consideration of this 
evidence is not of record.  Consequently, the case had to be 
referred to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304 (2004).  In addition, the Board identified that the 
veteran had not properly authorized the release records from 
his private physician to VA.  In a January 2000 medical 
opinion from the same private physician, it was specifically 
noted that he had treated the veteran for over two years for 
the claimed bilateral shoulder disability.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the veteran.  See 38 C.F.R. § 3.159(c) 
(2004).  

Finally, VA also has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  See 38 U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  The January 2000 private 
medical opinion was of record when the Board remanded the 
veteran's claim to obtain an additional medical examination 
to determine the diagnosis and etiology of the veteran's 
claimed bilateral shoulder disability.  As discussed at 
length above, in the January 2000 medical opinion, the 
veteran's private physician stated, "it is more likely than 
not that" that veteran's current claimed bilateral shoulder 
disability "began while he was boxing in the military and 
continued through his adult life".  Nonetheless, the private 
physician did not indicate that he had reviewed the veteran's 
claims file and did not provide a rationale for the nexus 
opinion.  By ordering another VA examination, the Board 
sought to obtain have a fully informed and detailed medical 
examination and nexus opinion - one that would take into 
consideration complete record that was reviewed by the VA 
examiner, including the multitude of evidence added to the 
file since January 2000.  Notably, although the 
representative argues on the one hand that the VA examination 
was inadequate because the claims file was not reviewed 
(although the report indicates that the examiner did take the 
veteran's record into consideration), the representative 
asserts on the other hand that the January 2000 opinion - 
which clearly did not include a review of the claims folder - 
is an adequate basis upon which to grant service connection 
such that further examination should have been precluded.   

The Board also notes that Mariano does not preclude 
additional development; it only requires an adequate 
statement of reasons or basis for a decision to pursue 
additional development where such development could 
reasonably be construed as being for the purpose of obtaining 
evidence against an appellant's case.  Mariano at 312.  In 
this case, as explained above, additional development was 
required for numerous reasons, including a need to obtain a 
medical opinion that was more detailed than the conclusory 
opinion proffered in Dr. Bankston's January 2000 letter; 
additional development was not obtained merely for the 
"purpose of denying VA compensation benefits". 


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



